Exhibit 10.76

SUNTRUST

 

SunTrust Banks, Inc.

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTIONS (NQO)

GRANT DATE: FEBRUARY 14, 2006

  

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2004 Stock Plan (“Plan”), has granted a
Nonqualified Stock Option (“NQO”) to purchase shares of SunTrust Common Stock,
$1.00 par value (“Stock”), upon the following terms as an incentive for Optionee
to promote the interests of SunTrust and its Subsidiaries:

 

Name of Optionee

  

Thomas M. Garrott

Number of Shares

  

Subject to Option

  

122,488

Fair Market Value Per Share

  

$71.03

On Grant Date

  

Grant Date

  

February 14, 2006

This NQO evidences this Grant, which has been made subject to all the terms and
conditions set forth on the attached Terms and Conditions and in the Plan.

 

SUNTRUST BANKS, INC.

/s/ JoAnne Rioli Moeller

Authorized Officer



--------------------------------------------------------------------------------

Terms and Conditions

NonQualified Stock Options (NQO)

§ 1. DATE EXERCISABLE. This NQO granted on February 14, 2006, if it has not
expired as provided in § 2, shall become exercisable the earliest of the
following dates:

(a) on the 3rd Anniversary of the Grant Date, provided the Optionee is an active
employee of SunTrust or a Subsidiary on that date; or

(b) on the date the Optionee’s employment with SunTrust or a Subsidiary
terminates by reason of death or disability (as defined in § 22(e)(3) of the
Code); or

(c) on the date the Optionee retires at age 55 or later in accordance with the
SunTrust Retirement Plan; or

(d) on the date the Optionee’s employment with SunTrust or a Subsidiary is
involuntarily terminated by reason of a reduction in force, which results in a
severance benefit payment to the Optionee pursuant to the terms of the SunTrust
Banks, Inc. Severance Pay Plan or any successor to the plan, then only a pro
rata number of shares subject to the NQO shall become exercisable based on the
Optionee’s service completed from the Grant Date through the date of such
termination of employment and shall remain exercisable for the period described
in § 2(b) of this Option Agreement; or

(e) on the date that the following occurs: (i) there is a Change in Control of
SunTrust, (ii) such Optionee’s employment with SunTrust or any Subsidiary
terminates (other than by reason of a transfer between or among SunTrust and any
Subsidiary) at any time before the third anniversary of the date of such Change
in Control, and (iii) such termination of the Optionee’s employment is either
(a) involuntary on the part of the Optionee and does not result from his or her
death or disability (as defined in Code §22(e) (3)) and does not constitute a
Termination for Cause, or (b) voluntary on the part of the Optionee and
constitutes a Termination for Good Reason.

§ 2. EXPIRATION. This NQO shall expire and cease to be exercisable at the first
of the following to occur:

(a) for any part of the NQO that is not then exercisable, the end of the day on
which the Optionee’s employment with SunTrust or a Subsidiary terminates for any
reason other than for the reasons described in § 2(c), 2(d) or 2(e) of this
Option Agreement;

(b) for any part of the NQO that is then exercisable, the end of the three-month
period which begins on the date the Optionee’s employment by SunTrust or a
Subsidiary terminates for any reason other than for the reasons described in §
2(c), 2(d) or 2(e) of this Option Agreement;

(c) the end of the day immediately before the date on which an Optionee’s
employment by SunTrust or a Subsidiary terminates (or might have been
terminated) as a result of conduct which the Committee determines either might
have violated any applicable civil or criminal law or did violate the SunTrust
Code of Conduct for employees of SunTrust or such Subsidiary or the Supplemental
Code of Conduct for officers of SunTrust or such Subsidiary;

(d) the end of the five-year period which begins on the date the Optionee’s
employment with SunTrust or a Subsidiary terminates by reason of the Optionee’s
retirement at age 55 or later under the SunTrust Retirement Plan;

(e) the end of the one-year period which begins on the date the Optionee’s
employment with SunTrust or a Subsidiary terminates by reason of death or
disability (as defined in § 22(e)(3) of the Code);

(f) the date this NQO has been exercised in full under this Option Agreement; or

(g) the end of the last day in the 10-year period which begins on the Option
Grant Date.

§ 3. METHOD OF EXERCISE. This NQO shall be exercised by properly completing and
delivering the applicable form to SunTrust or its specified delegate, together
with the appropriate payment in full for the Stock the Optionee desires to
purchase through such exercise. Payment may be made in the form of a check made
payable to SunTrust or written confirmation of ownership of sufficient shares of
previously acquired SunTrust stock or any combination of such payment methods as
has been approved by the Compensation Committee. Such exercise shall be
effective on the date such form and payment actually are delivered to SunTrust
Executive Compensation, SunTrust Banks, Inc., 303 Peachtree Center Avenue, Suite
200, Atlanta, Georgia 30303 (or to such other location as SunTrust may specify);
provided, if such form and payment are properly mailed to such person by
registered mail or by an overnight service at such address, the related exercise
shall be treated as effective on the date accepted for delivery by an overnight
mail service. Any previously acquired Stock which is designated as payment for
Stock shall be valued at its Fair Market Value on the date the exercise is
effective or, if the exercise is effective on a date other than a business day,
on the immediately preceding business day.

§ 4. WITHHOLDING. The Committee shall have the right to reduce the number of
shares of Stock actually transferred to the Optionee to satisfy the minimum
applicable tax withholding requirements, and the Optionee shall have the right
(absent any such action by the Committee and subject to satisfying the
requirements under Rule 16b-3) to elect that the minimum applicable tax
withholding requirements be satisfied through a reduction in the number of
shares of Stock transferred to him.

§ 5. NONTRANSFERABLE. No rights granted under this Option Agreement shall be
transferable by the Optionee other than by will or by the laws of descent and
distribution.

 

2



--------------------------------------------------------------------------------

§ 6. EMPLOYMENT AND TERMINATION. Nothing in the Plan or this Option Agreement or
any related material shall give the Optionee the right to continue in employment
by SunTrust or by a Subsidiary or adversely affect the right of SunTrust or a
Subsidiary to terminate the Optionee’s employment with or without cause at any
time.

§ 7. SHAREHOLDER STATUS. The Optionee shall have no rights as a shareholder with
respect to any shares of Stock under this Option Terms and Conditions

Agreement until the Optionee has made payment in full for such shares and such
shares have been duly issued and delivered to the Optionee, and no adjustment
shall be made for dividends of any kind or description whatsoever respecting
such Stock except as expressly set forth in the Plan.

§ 8. OTHER LAWS. SunTrust shall have the right to refuse to issue or transfer
any Stock under this Option Agreement if SunTrust acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation, and any payment tendered in such event to
exercise this option shall be promptly refunded to the Optionee.

§ 9. SECURITIES REGISTRATION. The Optionee may be requested by SunTrust to hold
any shares of Stock received upon the exercise of an option under this Option
Agreement for personal investment and not for purposes of resale or distribution
to the public and the Optionee shall, if so requested by SunTrust, deliver a
certified statement to that effect to SunTrust as a condition to the transfer of
such Stock to the Optionee.

§ 10. MISCELLANEOUS.

(a) A transfer between SunTrust and a Subsidiary or between Subsidiaries shall
not be deemed a termination of employment under this Option Agreement.

(b) The Optionee’s rights under this Option Agreement can be canceled in
accordance with the terms of the Plan.

(c) This Option Agreement shall be subject to the provisions, definitions, terms
and conditions set forth in the Plan, all of which are incorporated by this
reference in this Option Agreement.

(d) The Plan and this Option Agreement shall be governed by the laws of the
State of Georgia.

§ 11. DEFINITIONS:

CHANGE IN CONTROL - means a “Change in Control” of SunTrust of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities and Exchange Act of 1934, as
amended and in effect at the time of such “Change in Control” (the “Exchange
Act”), provided that such a Change in Control shall be deemed to have occurred
at such time as (i) any “person” (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as defined in
Rule 13(d)-3 under the Exchange Act) directly or indirectly, of securities
representing 20% or more of the combined voting power for election of directors
of the then outstanding securities of SunTrust; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constitute the Board cease, for any reason, to constitute a majority of the
Board, unless the election or nomination for election of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period; (iii) the shareholders of
SunTrust approve any merger, consolidation, or share exchange as a result of
which the common stock of SunTrust shall be changed, converted or exchanged
(other than a merger with a wholly-owned subsidiary of SunTrust), or any
dissolution or liquidation of SunTrust or any sale or the disposition of 50% or
more of the assets or business of SunTrust; or (iv) the shareholders of SunTrust
approve any merger or consolidation to which SunTrust is a party or a share
exchange in which SunTrust shall exchange its shares for shares of another
corporation as a result of which the persons who were shareholders of SunTrust
immediately prior to the effective date of the merger, consolidation or share
exchange shall have beneficial ownership of less than 50% of the combined voting
power for election of directors of the surviving corporation following the
effective date of such merger, consolidation or share exchange; provided,
however, and notwithstanding the occurrence of any of the events previously
described in this definition, that no “Change in Control” shall be deemed to
have occurred under this definition if, prior to such time as a “Change in
Control” would otherwise be deemed to have occurred under this definition, the
Board determines otherwise.

TERMINATION FOR CAUSE - means a termination of employment which is made
primarily because of (i) the “willful” and continued failure of the Optionee to
perform satisfactorily the duties consistent with such Optionee’s title and
position reasonably required of him or her by the Board or supervising
management (other than by reason of his or her incapacity due to a physical or
mental illness) after a written demand for substantial performance of such
duties is delivered to such Optionee by the Board or supervising management,
where such written demand shall specifically identify the manner in which the
Board or supervising management believes such Optionee has failed to
satisfactorily perform his or her duties and where no act or failure to act
shall be deemed “willful” under this definition unless done, or omitted to be
done, not in good faith and without a reasonable belief that the act or omission
was in the best interests of SunTrust or any Subsidiary, (ii) the commission by
the Optionee of a felony, or the perpetration by the Optionee of a dishonest
act, misappropriation of funds, embezzlement, criminal conduct or common law
fraud against SunTrust or any Subsidiary, (iii) a serious violation of the
SunTrust Code of Conduct policies and procedures, or (iv) any other willful act
or omission which is materially injurious to the financial condition or business
reputation of SunTrust or any Subsidiary.

 

3



--------------------------------------------------------------------------------

TERMINATION FOR GOOD REASON - means a termination made primarily because of
(i) a failure to elect or reelect or to appoint or to reappoint the Optionee to,
or the removal of the Optionee from, the position which he or she held with
SunTrust or any Subsidiary prior to the Change in Control, (ii) a substantial
change by the Board or supervising management in the Optionee’s functions,
duties or responsibilities, which change would cause such Optionee’s position
with SunTrust or any Subsidiary to become of less dignity, responsibility,
importance or scope than the position held by the Optionee prior to the Change
in Control or (iii) a substantial reduction of the Optionee’s annual
compensation from the level in effect prior to the Change in Control or from any
level established thereafter with the consent of such Optionee.

 

4